DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP document no. 2354585 to Asen.
Regarding Claim 1, Asen discloses a rotationally symmetrical bellows 9 (see Figure 2) having all the features of the instant invention including:  a first end ring 12, a second end ring (see Figure 2 and the leftmost ring connected to the bellows and closest to the spindle) having a smaller diameter than that of the first end ring 12 (see Figure 2), a plurality of folds (see Figure 2 and the top folded ends of the bellows 9), which, in a relaxed position, each have two flanks (see Figure 2 and the longer ends of the bellows 9 extending down from the folds) extending in opposite directions with respect to one another while forming a bend, the flanks extending approximately parallel to a rotational axis of the bellows 9 (see Figure 2), and wherein, in the relaxed position 
Regarding Claim 5, Asen further discloses that three folds are provided (see Figure 2 and the multiple bends/folds in bellows 9).
Regarding Claim 6, Asen further discloses a flank (see Figure 2 and the flank portion 13 to the left of ring 12) which is assigned to the first end ring 12 and is dimensioned such that an adjoining bend 15 terminates approximately with that end side of the first end ring 12 which faces away from the second end ring (i.e., the ring nearest the spindle, see Figure 2).
Regarding Claim 7, Asen further discloses that the spacing is defined as a measure between the free end side of the second end ring (i.e., the ring nearest the spindle) which forms an upper edge (see Figure 2 and the top edge of the ring nearest the spindle) and the facing upper edge (see Figure 2 and the upper edge of ring 12 contacting element 15) of the first end ring 12.
Regarding Claim 8, Asen discloses a disc brake (see Figure 1) for a commercial vehicle for use with a brake disc 3 having all the features of the instant invention including:  a brake caliper 4 that extends over the brake disc 3 when installed; a brake application device by which a brake pad 4 is pressable against the brake disc 3 via at least one actuating spindle 10, the actuating spindle 10 having a pressure piece 5 that presses the brake pad 4; a deformable bellows 9 encloses the actuating spindle 10 between the pressure piece 5 and the brake caliper 1, wherein the bellows 9 is held via 
Regarding Claim 9, Asen further discloses that, in the case of non-worn brake pads (as shown in Figure 2), the second end ring (i.e., the ring nearest the spindle) of the bellows 9 is arranged approximately in a circumferential overlap region with the first end ring 12, with deformation of at least one part of the flanks and/or the bends (see Figure 2). 
Regarding Claim 10, Asen further discloses that the flanks and the bends have a circular contour in every position of the bellows during operation of the brake disc (see Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP document no. 2354585 to Asen.
Regarding Claims 2-4, Asen does not disclose that the spacing between the first and second end rings is at least 8 mm, from 8 to 18 mm, or from 10 to 15 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the axial spacing between the first and second end rings of Asen to be the claimed distances as a matter of design preference dependent upon the desired overall size of the bellows and the desired size of the end rings. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2009/0236189 to Macke, PG Publication No. 2018/0259021 to Weber et al., PG Publication No. 2020/0347898 to Redemann et al., EP document no. 2199639 to Beck et al., and WO document no. 2017/215990 to Fischer et al all disclose bellows similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        04/07/21